          Case 4:18-cv-03896 Document 26 Filed on 05/05/20 in TXSD Page 1 of 3



                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

MEAGHAN AND ROBERT BURTON                          §
    PLAINTIFFS,                                    §
                                                   §
V.                                                 §    CIVIL ACTION NO.: 4:18-CV-03896
                                                   §
NATIONAL GENERAL INSURANCE                         §
COMPANY                                            §
     DEFENDANT.                                    §

________________________________________________________________________

                          NOTICE OF SETTLEMENT
________________________________________________________________________


            Defendant, National General Insurance Company, a Write-Your-Own (“WYO”) carrier

participating in the U.S. Government’s National Flood Insurance Program (“NFIP”), pursuant to

the National Flood Insurance Act of 1968, as amended (42 U.S.C. § 4001, et seq.), appearing

herein its “fiduciary”1 capacity as the “fiscal agent of the United States,”2 by and through its

undersigned counsel and on behalf of the parties, hereby notifies the Court that the above-styled

matter has been amicably resolved. Counsel are finalizing the appropriate settlement documents

and will thereafter file an appropriate Stipulation for Dismissal and Order with the Court.

Dated: May 5, 2020.

                                             Respectfully submitted,

                                             NIELSEN & TREAS, LLC

                                             By: /s/ Iliaura Hands
                                             Iliaura Hands

1
    44 C.F.R. § 62.23(f).
2
    42 U.S.C. § 4071(a)(1).
     Case 4:18-cv-03896 Document 26 Filed on 05/05/20 in TXSD Page 2 of 3



                                            TX State Bar #24033597
                                            USDC SDTX #26871
                                            Keith M. Detweiler
                                            TX State Bar #24052089
                                            USDC SDTX #968480
                                            Kim Tran Britt
                                            TX Fed. Bar #594865
                                            LA State Bar #24896
                                            3838 North Causeway Boulevard, Suite 2850
                                            Metairie, Louisiana 70002
                                            Telephone: 504-837-2500
                                            Facsimile: 504-832-9165
                                            Email: ihands@nt-lawfirm.com
                                            kdetweiler@nt-lawfirm.com
                                            kbritt@nt-lawfirm.com

                                            AND

                                            BAKER & HOSTETLER, LLP

                                            Douglas D. D’Arche
                                            State Bar No. 00793582
                                            Bradley K. Jones
                                            State Bar No. 24060041
                                            811 Main St., Suite 1100
                                            Houston, Texas 77002
                                            P: (713) 751-1600; F: (713) 751-1717
                                            E-mail: ddarche@bakerlaw.com
                                            bkjones@bakerlaw.com
                                            Counsel for Defendant, National General
                                            Insurance Company

                               CERTIFICATE OF SERVICE

       I hereby certify that on May 5, 2020, a copy of the above pleading has been served on all
counsel of record by CM/ECF system to the following:

       Shane McClelland
       Law Office of Shane McClelland
       440 Cobia Drive, Suite 101
       Katy, TX 77494
       Email: Shane@hmtrial.com

       And

                                               2
Case 4:18-cv-03896 Document 26 Filed on 05/05/20 in TXSD Page 3 of 3



 Martin Bienstock
 Bienstock PLLC
 1629 K St. NW, Suite 300
 Washington, DC 20006
 Email: MBienstock@BienstockPLLC.com

 Counsel for Plaintiffs

                               /s/ Iliaura Hands
                               Iliaura Hands




                                  3
